Citation Nr: 0703060	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-14 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the decedent's death.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The decedent had recognized Philippine service from December 
1941 to April 1943 and from January 1945 to April 1946.  He 
was a prisoner of war (POW) of the Japanese Army from June 
1942 to April 1943.  The decedent died on January [redacted], 1987.  
The appellant is his claiming benefits as his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a December 2003 decision, the Board denied the 
appellant's claim of entitlement to service connection for 
the cause of the decedent's death.  The appellant did not 
initiate an appeal.

2.  The appellant's written statements added to the record 
since the December 2003 decision are cumulative and redundant 
and they do not raise a reasonable possibility of 
substantiating the claim, nor do they, by themselves or in 
conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

Evidence submitted since the December 2003 Board decision 
wherein the RO denied service connection for the cause of the 
decedent's death is not new and material; thus, the claim may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  The U.S. 
Court of Appeals for Veterans Claims has held that, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, 
as in a Statement of the Case (SOC) or Supplemental SOC.  
Mayfield v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006).

In the present case, the appellant was provided with proper 
VCAA notice prior to the July 2004 rating decision.  In a May 
2004 letter, the RO informed the appellant of its duty to 
assist her in substantiating her claim under the VCAA, and 
the effect of this duty upon her claim.  Moreover, it appears 
that all obtainable evidence identified by the appellant 
relative to her claim has been obtained and associated with 
the claims file, and that she has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, the Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  Since the claim for service connection for 
the cause of the decedent's death is not being reopened, any 
such issue is moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Analysis

Under applicable law, service connection may be granted for 
disability resulting from disease or injury, which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for a disability which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

For service connection for the cause of the decedent's death 
to be granted, it must be shown that a service-connected 
disability caused death, or substantially or materially 
contributed to it.  The death of a veteran will be considered 
as having been due to a service-connected disability when 
such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made a veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

Further, for a veteran who was a POW, atherosclerotic heart 
disease, hypertensive vascular disease, hypertensive heart 
disease, myocardial infarction, congestive heart failure, 
arrhythmia, and stroke (and its complications) shall be found 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307(a)(5), 3.309(c)(1) (2006); see 69 Fed. Reg. 194 
(Oct. 7, 2004) (Final interim rule that added heart disease 
and stroke to the list of diseases presumed to be related to 
POW captivity.).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In a December 2003 decision, the Board denied the appellant's 
claim of entitlement to service connection for the cause of 
the decedent's death.  The appellant did not initiate an 
appeal of this claim, and it became final.

Evidence associated with the claims file at the time of the 
December 2003 Board decision included the decedent's service 
records, including a December 1945 discharge physical 
examination report and a January 1946 Affidavit for 
Philippine Army Personnel.

A Philippine National Red Cross certification dated in 
February 1964 revealed that the decedent had been found to 
suffer from presbyopia.

A July 1971 private hospital report shows the decedent was 
diagnosed with essential hypertension and chronic, recurrent 
perineal sinus.

A VA hospitalization report dated from March to April 1972 
showed diagnoses of infected perineal cyst, presbyopia, and 
intestinal ascariasis.

An April 1972 VA examination report showed diagnoses of a 
cyst of the right buttock, anemia, dysentery by history, and 
mild dietary deficiency.

September and October 1986 private hospital records indicated 
that the decedent's diagnoses were Hodgkin's disease, 
hypertension, and cardiomegaly.

The veteran's January [redacted], 1987, death certificate indicates 
his immediate cause of death was cardiorespiratory arrest, 
secondary to septicemia, secondary to pneumonia, secondary to 
non-Hodgkin's disease of the abdomen and pelvis.

A medical certificate dated in October 2001 indicated that 
the physician treated the decedent during his hospitalization 
in September 1986, and the decedent's diagnoses were 
Hodgkin's disease, hypertension, and cardiomegaly.

In a signed November 2001 statement, a fellow servicemember 
of the decedent stated his opinion that the decedent died 
from disabilities or diseases that were attributable to the 
decedent's experiences as a POW.

In a November 2001 written statement, the appellant indicated 
that she saw the decedent suffer from many diseases and 
believed he died due to disabilities or diseases attributable 
to his experiences as a POW.

Since the December 2003 Board decision, the appellant has 
submitted no additional medical evidence.  She has submitted 
written statements dated in April 2004, August 2004, and 
April 2005, in which she advances the same argument she 
provided prior to the December 2003 Board decision.  She 
believes that the evidence supports her claim that the 
decedent's time as a POW led to the disabilities and diseases 
that caused his death.  There is no other additional evidence 
submitted or associated with the claims file.

Because no new medical evidence has been submitted and the 
written statements received from the appellant are cumulative 
of her written statements already associated with the claims 
file, the Board finds that she has not submitted either new 
or material evidence to reopen her claim of entitlement to 
service connection for the cause of the decedent's death.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen, consisting only of the 
appellant's written statements, is not new and material, and 
does not serve to reopen the claim for service connection for 
the cause of the decedent's death.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Having found that the evidence 
is not new and material, no further adjudication of this 
claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 
31 (1991).


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for the cause of the 
decedent's death is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


